 



EXHIBIT 10.54
EXECUTION
COMMON STOCK PURCHASE AGREEMENT
     This Common Stock Purchase Agreement (the “Agreement”) is made as of the
4th day of November, 2005 by and between Introgen Therapeutics, Inc., a Delaware
corporation (the “Company”), and Colgate-Palmolive Company, a Delaware
corporation (the “Purchaser”).
     Whereas, the Company desires to issue, and the Purchaser desires to
acquire, common stock of the Company, par value $0.001 per share (the “Common
Stock”), on the terms and conditions hereinafter set forth;
     Whereas, contemporaneously with the execution of this Agreement, the
Company and the Purchaser have executed and delivered an Oral Healthcare
Alliance Agreement (the “Alliance Agreement”) pursuant to which the Company will
conduct research in the Field (as defined in the Alliance Agreement) and the
Purchaser will have certain negotiation rights with respect to the Field and
products in the Field developed by the Company, subject to the terms and
conditions set forth in the Alliance Agreement; and
     Whereas, the Company and the Purchaser have entered into a Confidentiality
Disclosure Agreement, dated January 18, 2005 (the “Confidentiality Agreement”
and, together with this Agreement and the Alliance Agreement, the “Transaction
Documents”).
     Now, Therefore, It Is Agreed between the parties as follows:
     1. Purchase and Sale of Shares. On the terms and subject to the conditions
contained herein, the Purchaser hereby agrees to purchase from the Company, and
the Company hereby agrees to sell to the Purchaser, for an aggregate purchase
price of Twenty Million Dollars ($20,000,000) (the “Purchase Amount”), that
number of shares of Common Stock (the “Shares”), rounded down to the nearest
whole share, determined by dividing (i) the Purchase Amount by (ii) the closing
bid price of the Common Stock as quoted on The Nasdaq National Market System
(“NASDAQ”) on the day prior to the date hereof. The closing of the transactions
contemplated by this Agreement (the “Closing”), including payment of the
Purchase Amount for and delivery of the Shares, shall occur at the offices of
the Company concurrent with the execution of this Agreement and upon the
satisfaction or waiver of the conditions contained in Section 5.
     2. Company Representations and Warranties. The Company hereby represents
and warrants to the Purchaser the following:
     (a) Each of the Company and its subsidiaries (i) is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its respective jurisdiction of incorporation, (ii) has full corporate power and
authority to conduct its business as presently conducted and to own, lease and
to operate its properties and (iii) is duly qualified and in good standing as a
foreign corporation authorized to do business in each jurisdiction in which the
nature of its business or its ownership or leasing of property requires such
qualification, except with respect to clause (iii) and with respect to clauses
(i) and (ii) insofar as they relate to subsidiaries, where the failure to be so
qualified or in good standing, along with all other circumstances, changes, in
or effects on the Company and its subsidiaries does not and would not reasonably
be expected to

 



--------------------------------------------------------------------------------



 



result in a material adverse effect on (x) the business, condition (financial or
otherwise), results of operations, assets, liabilities or properties of the
Company and its subsidiaries, taken as a whole or (y) on the timely consummation
of the transactions contemplated hereby (a “Material Adverse Effect”). The
Company has full corporate power and authority to enter into, deliver and
perform its obligations set forth in the Transaction Documents and to carry out
the transactions contemplated hereby and thereby.
     (b) As of November 3, 2005 the authorized Capital Stock of the Company
consisted of (i) 100,000,000 shares of Common Stock, of which 33,519,416 shares
were issued and outstanding as of November 3, 2005, and (ii) 5,000,000 shares of
preferred stock, $0.001 par value per share (the “Preferred Stock”), which may
be issued from time to time in one or more series, none of which shares were
issued and outstanding as of November 3, 2005. All of the outstanding shares of
Common Stock have been duly authorized and validly issued and are fully paid and
nonassessable and were not issued in violation of any preemptive or similar
rights. As of November 3, 2005, 6,020,766 shares of Common Stock were reserved
for issuance to employees pursuant to outstanding stock options under the
Company’s stock option plans and 619,762 shares of Common Stock were issuable
upon or otherwise deliverable in connection with the conversion of outstanding
securities that are convertible into Common Stock and the exercise of
outstanding warrants. Between August 8, 2005 and the date hereof, no shares of
the Company’s Capital Stock were issued other than (A) pursuant to stock options
and warrants already in existence on such date and (B) 56,090 shares of Common
Stock issued to David G. Nance on October 26, 2005 under the Company’s stock
option plans. Between August 8, 2005 and the date hereof, no stock options,
warrants or other securities convertible into or exercisable for shares of
Common Stock were issued or granted, except for (i) grants of stock options to
employees, officers and directors in the ordinary course of business and (ii) an
obligation of the Company to issue a warrant to purchase an aggregate of up to
94,183 shares of Common Stock
     (c) The issuance, sale and delivery of the Shares in accordance with this
Agreement have been duly authorized by all necessary corporate action on the
part of the Company. The Shares, when issued, sold and delivered against payment
therefor in accordance with this Agreement, will be free and clear of all liens
and other encumbrances imposed by or through the Company (except as imposed
pursuant to this Agreement), duly and validly issued, fully paid and
non-assessable and free from any preemptive rights.
     (d) Neither the Company nor any of its subsidiaries is, nor after giving
effect to the consummation of the transactions contemplated hereby will be,
(i) in violation of its Certificate or Articles of Incorporation or Bylaws or
other organizational or charter documents (each as amended to the date hereof),
(ii) in default under the terms of any bond, debenture, note, indenture,
mortgage, deed of trust or other agreement or instrument to which it is a party
or by which it is bound or to which any of its properties is subject or (iii) in
violation of any local, state or federal law, statute, ordinance, rule,
regulation, requirement, judgment or court decree or order applicable to the
Company or any of its subsidiaries or any of their assets or properties other
than, in the case of clause (ii) and (iii) and with respect to clause
(i) insofar as it relates to subsidiaries, any default or violation that would
not reasonably be expected to result in a Material Adverse Effect.

2



--------------------------------------------------------------------------------



 



To the knowledge of the Company, except as disclosed in the SEC Documents (as
hereinafter defined), there exists no condition that, with notice, the passage
of time or otherwise, would constitute any such default or violation.
     (e) The execution, delivery and performance by the Company of the
Transaction Documents have been duly authorized by all necessary corporate
action. The Transaction Documents have been duly executed and delivered by the
Company and constitute a valid and binding obligation of the Company enforceable
in accordance with its terms, subject to (i) the effect of any bankruptcy or
similar laws affecting creditors’ rights generally and (ii) general principles
of equity, regardless of whether a matter is considered in a proceeding in
equity or at law. The execution, delivery and performance by the Company of the
Transaction Documents does not require a vote of the holders of any of the
Company’s Capital Stock. The execution of, and consummation of the transactions
contemplated by, this Agreement and compliance with its provisions by the
Company will not violate, conflict with or result in any breach of any of the
terms, conditions or provisions of, or constitute a default under (or with
notice or the lapse of time or both, would constitute a default), or require a
consent or waiver under, or result in the imposition of a lien on any properties
of the Company or any of its subsidiaries, or an acceleration of any
indebtedness of the Company or any of its subsidiaries pursuant to, (i) the
Certificate or Articles of Incorporation or Bylaws or other organizational or
charter documents of the Company or any such subsidiary (each as amended to the
date hereof), (ii) any indenture, lease, agreement or other instrument to which
the Company or any of its subsidiaries is a party or by which any of them or any
of their properties is bound, or (iii) any violation of any local, state or
federal law, statute, ordinance, rule, regulation, requirement, judgment or
court decree or order applicable to the Company or any such subsidiary or any of
their assets or properties, except in the case of clauses (ii) and (iii) and
with respect to clause (i) insofar as it relates to subsidiaries, for such
violations, conflicts, breaches, defaults, consents, impositions of liens or
acceleration that would not individually, or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. Except for the filing of the
Prospectus (as defined below), no consent, approval, authorization or order of,
or filing, registration, qualification, license or permit of or with, any court
or governmental agency, department, commission, board, bureau, official or other
instrumentality of any national, federal, provincial, state, local, foreign or
international government or body or any political subdivision thereof and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government (each, a “Governmental Authority”) or
(ii) any other person is required for the execution, delivery and performance by
the Company of this Agreement, except where the failure to obtain or make any
such consent, approval, authorization or order of, or filing, registration,
qualification, license or permit would not reasonably be expected to result in a
Material Adverse Effect.
     (f) The Common Stock is registered pursuant to Section 12(g) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is
admitted for quotation on NASDAQ, and the Company has taken no action designed
to, or likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act or delisting or disqualifying the Common Stock from
NASDAQ, nor has the Company received any notification that the Securities and
Exchange Commission (the

3



--------------------------------------------------------------------------------



 



“SEC”) or NASDAQ is contemplating terminating such registration or admission for
quotation.
     (g) The Company has filed with the SEC under the Exchange Act, all reports,
definitive proxy materials and registration statements for all periods ending on
or subsequent to December 31, 2003 and on or prior to the date hereof (all of
the foregoing being collectively referred to as the “SEC Documents”), which are
all such documents (other than preliminary proxy materials) that the Company was
required to file with the SEC since December 31, 2003 through the date of this
Agreement. As of their respective filing dates, the SEC Documents complied in
all material respects with the requirements of the Exchange Act. None of the SEC
Documents, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances in which they
were made, not misleading, except to the extent corrected by a SEC Document
subsequently filed with the SEC prior to the date hereof.
     (h) Each of the financial statements, together with the related notes,
included in the Company SEC Documents complied in all material respects as to
form, as of its date of filing with the SEC, with all applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto and presents fairly in all material respects the consolidated financial
position of the Company and its subsidiaries as of and for the dates indicated
and the results of their operations and cash flows for the periods specified,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments and the absence of footnotes. Such financial statements have
been prepared in conformity with U.S. generally accepted accounting principles
(“GAAP”) on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto. The report of the Company’s
independent auditors regarding the Company’s consolidated financial statements
as of and for the periods ended December 31, 2004 and filed as part of the
Company’s Annual Report on Form 10-K for the year ended December 31, 2004 has
not been withdrawn, supplemented or modified, and the Company has received no
communication from its independent auditors concerning any such withdrawal,
supplement or modification.
     (i) To the Company’s knowledge, except as and to the extent adequately
accrued or reserved against in the audited consolidated balance sheet of the
Company and its subsidiaries as at December 31, 2004 and the unaudited
consolidated balance sheets of the Company and its subsidiaries as at March 31,
2005 and June 30, 2005, neither the Company nor any of its subsidiaries has any
liability or obligation of any nature, whether accrued, absolute, contingent or
otherwise, whether known or unknown and whether or not required by GAAP to be
reflected in a consolidated balance sheet of the Company and its subsidiaries or
disclosed in the notes thereto, except for liabilities and obligations, incurred
in the ordinary course of business consistent with past practice since June 30,
2005, that are not, individually or in the aggregate, material to the Company or
any of its subsidiaries.
     (j) The Company and each of its subsidiaries maintain a system of
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are

4



--------------------------------------------------------------------------------



 



recorded as necessary to permit preparation of audited financial statements in
conformity with GAAP and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
     (k) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rules 13a-15 and 15d-15 under the
Exchange Act), which are designed (i) to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified by the SEC’s rules and forms and (ii) to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive officer and principal
financial officer, as appropriate to allow timely decisions regarding required
disclosure.
     (l) The Company is not aware of (i) any significant deficiency or material
weaknesses in the design or operation of internal control over financial
reporting which are reasonably likely to adversely affect the Company’s ability
to record, process, summarize and report financial data ; or (ii) any fraud,
whether or not material, that involves management or other present employees who
have a significant role in the Company’s internal control over financial
reporting. Since the most recent evaluation of the Company’s disclosure controls
and procedures described in Section 2(k) above, there have been no significant
changes in internal control over financial reporting or in other factors that
have materially affected, or are reasonably likely to materially affect, the
Company’s internal control over financial reporting. The Chief Executive Officer
and the Chief Financial Officer of the Company have signed, and the Company has
furnished to the SEC, all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002; such certifications contain no qualifications or
exceptions to the matters certified therein, except as to knowledge, and have
not been modified or withdrawn; and neither the Company nor any of its officers
has received notice from the SEC or any other Governmental Authority questioning
or challenging the accuracy, completeness, content, form or manner of filing or
submission of such certifications.
     (m) Except as may be disclosed in the SEC Documents filed prior to the date
hereof, since December 31, 2004, there has not been, individually or in the
aggregate, any Material Adverse Effect or any fact, event, change, development,
circumstance or effect that would reasonably be expected to result in a Material
Adverse Effect.
     (n) Since June 30, 2005, there has been (i) no action, suit or proceeding
before or by any Governmental Authority or arbitration tribunal filed or, to the
Company’s knowledge, threatened or contemplated to which the Company or any
subsidiary is or would be a party or to which the business or property of the
Company or any subsidiary is or would be subject and (ii) no injunction,
restraining order, decree, or other order of any nature by a Governmental
Authority to which the Company or any of its subsidiaries is or may be subject
or to which the business, assets or property of the Company or any subsidiary
are or may be subject, that in either case, will be required to be disclosed in
the

5



--------------------------------------------------------------------------------



 



Company’s filings with the SEC for periods subsequent to those covered by the
SEC Documents.
     (o) A registration statement on Form S-3 with respect to Common Stock
(including all documents incorporated by reference therein and all information
contained in any prospectus or prospectus supplement filed as a part or deemed
to be a part of such registration statement, each as amended, the “Registration
Statement”) has (i) been prepared by the Company in conformity with the
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and the rules and regulations, including Rule 415, of the SEC thereunder (the
“Rules and Regulations”), (ii) been filed with the SEC under the Securities Act
and (iii) become and is effective under the Securities Act. The Company has
prepared a prospectus, including one or more prospectus supplement(s), relating
to the sale of the Shares hereunder (collectively, the “Prospectus”). The
Company will file the Prospectus with the SEC not later than the time permitted
by Rule 424(b) promulgated under the Securities Act. True and complete copies of
the Registration Statement and Prospectus have been delivered by the Company to
the Purchaser. The Registration Statement conforms, and the Prospectus and any
further amendments or supplements to the Registration Statement or the
Prospectus will, when they become effective or are filed with the SEC, as the
case may be, conform in all material respects to the requirements of the
Securities Act and the Rules and Regulations and do not and will not, as of the
applicable effective date (as to the Registration Statement and any amendment
thereto) and as of the applicable filing date (as to the Prospectus and any
amendment or supplement thereto) and as of the Closing contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. The
issuance of the Shares to the Purchaser has been registered under the
Registration Statement.
     (p) The Shares are duly listed and admitted and authorized for trading,
subject to official notice of issuance, on the Nasdaq National Market.
     (q) The Company is not a party to an agreement for, nor involved in any
discussions concerning, any transaction that would reasonably be expected to
result in a Change of Control (as defined in Section 6(d)).
     (r) As of the date hereof, except as set forth in the Company’s SEC
Documents filed prior to the date hereof, neither the Company nor any of its
material subsidiaries is a party to or bound by any “material contract” (as such
term is defined in Item 601(b)(10) of Regulation S-K of the SEC).
     (s) Section 2(s) of the Disclosure Schedule sets forth a true and complete
list of (i) all the Owned Intellectual Property, (ii) all Licensed Intellectual
Property and (iii) all Company IP Agreements. For purposes of this Agreement,
(A) “Intellectual Property” means patents, registered trademarks, registered
copyrights and applications with respect to the foregoing; (B) “Owned
Intellectual Property” means Intellectual Property owned by the Company or any
of its subsidiaries; (C) “Licensed Intellectual Property” means Intellectual
Property licensed to the Company or any of its subsidiaries pursuant to the
Company IP Agreements; and (D) “Company IP Agreements” means (I) licenses of
Intellectual Property by the Company or any of its subsidiaries to any third
party, (II)

6



--------------------------------------------------------------------------------



 



licenses of Intellectual Property by any third party to the Company or any of
its subsidiaries, (III) agreements between the Company or any of its
subsidiaries and any third party relating to the development or use of
Intellectual Property, and (IV) consents, settlements, decrees, orders,
injunctions, judgments or rulings governing the use, validity or enforceability
of Owned Intellectual Property or Licensed Intellectual Property.
     (t) The Company or one of its subsidiaries is the exclusive owner of the
entire right, title and interest in and to the Owned Intellectual Property, and
has a valid license to use the Licensed Intellectual Property licensed to it.
The Company or one of its subsidiaries is entitled to use all Owned Intellectual
Property and Licensed Intellectual Property in the continued operation of its
business without limitation, subject only to the terms of the Company IP
Agreements. The Owned Intellectual Property and the Licensed Intellectual
Property have not been adjudged invalid or unenforceable in whole or in part,
and, to the Company’s knowledge, are valid and enforceable. Except as disclosed
in the SEC Documents, none of the Owned Intellectual Property has been or is now
involved in any interference, reissue, reexamination, opposition or cancellation
proceeding. To the Company’s knowledge, neither the Company nor any of its
subsidiaries has taken any action or failed to take any action that could
reasonably be expected to result in the abandonment, cancellation, forfeiture,
relinquishment, invalidation or unenforceability of any of the Owned
Intellectual Property and to its knowledge all filing, examination, issuance,
post registration and maintenance fees, annuities and the like associated with
or required with respect to any of the Owned Intellectual Property have been
timely paid. The Company and its subsidiaries have taken reasonable steps to
protect their respective rights in the Owned Intellectual Property and maintain
the confidentiality of all of their trade secrets. All current or former
employees, consultants and contractors who have participated in the creation of
any Intellectual Property that is used by the Company or any of its subsidiaries
have entered into proprietary information, confidentiality and assignment
agreements substantially in the form of the Company’s standard forms.
     (u) To the Company’s knowledge, the conduct of the business of the Company
and its subsidiaries as currently conducted does not infringe or misappropriate
any valid Intellectual Property of any third party. No action alleging any of
the foregoing is pending, and no unresolved, written claim has been threatened
or asserted against the Company or any of its subsidiaries alleging any of the
foregoing. To the Company’s knowledge, no person is engaging in any activity
that infringes the Owned Intellectual Property.
     (v) Neither the Company nor any subsidiary has granted an exclusive license
or sublicense with respect to any of its Owned Intellectual Property or Licensed
Intellectual Property to any third party. Except as disclosed in the SEC
Documents, no dispute arising under any Company IP Agreement is pending or, to
the Company’s knowledge, threatened, in each case that could reasonably be
expected to result in an impairment of the Company’s rights under or a
termination of such Company IP Agreement.

7



--------------------------------------------------------------------------------



 



     (w) Neither the Company nor any of its subsidiaries has received any
warning letter from the U.S. Food and Drug Administration (the “FDA”) (or
similar Governmental Authority in jurisdictions outside the United States)
during the last three years. Without limiting the foregoing, the Company and its
subsidiaries are in compliance, in all respects, with all current applicable
statutes, rules, regulations, guidelines or orders administered or issued by the
FDA or comparable foreign Governmental Authority; the Company does not have
knowledge of any facts which furnish any reasonable basis for any Form FDA-483
observations or regulatory or warning letters from the FDA, Section 305 notices,
or other similar communications from the FDA or comparable foreign entity. To
the Company’s knowledge, neither the Company nor any officer, employee or agent
has made a statement, or failed to make a statement that, at the time such
disclosure was made, could reasonably be expected to provide a basis for the FDA
or comparable foreign Governmental Authority to invoke its policy respecting
Fraud, Untrue Statements of Material facts, Bribery, and Illegal Gratuities, set
forth in 56 Fed. Reg. 46191 (September 10, 1991).
     (x) (i) Except as would not reasonably be expected to result in a Material
Adverse Effect, (A) each of the Company and its subsidiaries is and has been in
compliance with all applicable Environmental Laws; (B) none of the Company, any
of its subsidiaries or any of its or their executive officers has received
during the past five years, nor, to the Company’s knowledge, is there any basis
for, any communication or complaint from a Governmental Authority or other
person alleging that the Company or any of its subsidiaries has any liability
under any Environmental Law or is not in compliance in any material respect with
any Environmental Law; (C) no Hazardous Substances are or have been present, and
there is and has been no Release or threatened Release of Hazardous Substances
nor any clean-up or corrective action of any kind relating thereto, on any
properties (including any buildings, structures, improvements, soils and
surface, subsurface and ground waters thereof) currently or formerly owned,
leased or operated by or for the Company or any of its subsidiaries or any
predecessor company, at any location to which the Company or any of its
subsidiaries has sent any Hazardous Substances; and (D) neither the Company nor
any of its subsidiaries is actually, contingently, potentially or allegedly
liable for any Release of, threatened Release of or contamination by Hazardous
Substances or otherwise under any Environmental Law. There is no pending or, to
the Company’s knowledge, threatened investigation by any Governmental Authority,
nor any pending or, to the Company’s knowledge, threatened action with respect
to the Company or any of its subsidiaries relating to Hazardous Substances or
otherwise under any Environmental Law. Each of the Company and its subsidiaries
holds all material Environmental Permits, and is and has been in compliance in
all material respects therewith. To the knowledge of the Company, the execution
and delivery of this Agreement nor the consummation of the transactions
contemplated hereby will (i) require any notice to or consent of any
Governmental Authority or other person pursuant to any applicable Environmental
Law or Environmental Permit or (ii) subject any Environmental Permit to
suspension, cancellation, modification, revocation or nonrenewal. The Company
and its subsidiaries have provided to the Purchaser all “Phase I”, “Phase II” or
other environmental assessment reports in their possession or to which they have
reasonable access addressing locations ever owned, operated or leased by the
Company or any of its subsidiaries or at

8



--------------------------------------------------------------------------------



 



which the Company or any of its subsidiaries actually, potentially or allegedly
may have liability under any Environmental Law.
     (ii) For purposes of this Agreement:
     (A) “Environmental Laws” means: any Laws of any Governmental Authority
relating to (I) releases or threatened releases of Hazardous Substances or
materials containing Hazardous Substances; (II) the manufacture, handling,
transport, use, treatment, storage or disposal of Hazardous Substances or
materials containing Hazardous Substances; or (III) pollution or protection of
the environment, worker health and safety, exposure to Hazardous Substances or
natural resources;
               (B) “Environmental Permits” means all permits under any
Environmental Law necessary for the conduct of the business by the Company and
its subsidiaries.
     (C) “Hazardous Substances” means: (i) those substances defined in or
regulated under the Hazardous Materials Transportation Act, the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), the Clean Water Act, the Safe
Drinking Water Act, the Atomic Energy Act, the Federal Insecticide, Fungicide,
and Rodenticide Act and the Clean Air Act, and their state counterparts, as each
may be amended from time to time, and all regulations thereunder; (ii) petroleum
and petroleum products, including crude oil and any fractions thereof;
(iii) natural gas, synthetic gas, and any mixtures thereof; (iv) polychlorinated
biphenyls, asbestos and radon; (v) any other pollutant or contaminant; and
(vi) any substance, material or waste regulated by any Governmental Authority
pursuant to any Environmental Law; and
     (D) “Release” has the meaning set forth in Section 101(22) of CERCLA.
     3. Purchaser Representations and Warranties. The Purchaser hereby
represents and warrants to the Company the following:
     (a) The Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full corporate
power and authority to conduct its business as presently conducted and as
proposed to be conducted by it and to enter into, deliver and perform its
obligations set forth in the Transaction Documents and to carry out the
transactions contemplated hereby and thereby. The Purchaser has not been
organized, reorganized or recapitalized specifically for the purpose of
investing in the Company.
     (b) The execution, delivery and performance of the Transaction Documents
have been duly authorized by all necessary corporate action by the Purchaser.
Each Transaction Document has been duly executed and delivered by the Purchaser
and constitutes a valid and binding obligation of the Purchaser enforceable
against it in accordance with its terms, subject to (i) the effect of any
bankruptcy or similar laws

9



--------------------------------------------------------------------------------



 



affecting creditors’ rights generally and (ii) general principles of equity,
regardless of whether a matter is considered in a proceeding in equity or at
law. The execution of, and consummation of the transactions contemplated by, the
Transaction Documents and compliance with its provisions by the Purchaser will
not violate, conflict with or result in any breach of any of the terms,
conditions or provisions of, or constitute a default under, or require a consent
or waiver under, (i) its Articles of Incorporation or Bylaws (each as amended to
the date hereof), (ii) any material indenture, lease, agreement or other
instrument to which the Purchaser is a party or by which it or any of its
material properties is bound, or (iii) any decree, judgment, order, statute,
rule or regulation applicable to the Purchaser, which in the case of clause
(ii) or (iii) would have a material adverse effect on the timely consummation of
the transactions contemplated hereby. No consent, approval, authorization or
order of, or filing, registration, qualification, license or permit of or with,
(i) any Governmental Authority or (ii) any other person is required for the
execution, delivery and performance by the Purchaser of this Agreement, except
where the failure to obtain or make any such consent, approval, authorization or
order of, or filing, registration, qualification, license or permit would not
reasonably be expected to result in a material adverse effect on the timely
consummation of the transactions contemplated hereby.
     (c) There is no proceeding pending against the Purchaser or any of its
Affiliates or, to the Purchaser’s knowledge, threatened that in any manner
challenges or seeks, or reasonably could be expected, to prevent, enjoin, alter
or materially delay any of the transactions contemplated by this Agreement.
     (d) The Purchaser acknowledges that it has reviewed the SEC Documents and
this Agreement (the “Disclosure Materials”) and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Shares and the merits and risks of investing in the
Shares; (ii) access to information about the Company and its subsidiaries and
their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of the Purchaser or its representatives or counsel shall modify, amend
or affect the Purchaser’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained herein. The Purchaser acknowledges and agrees that the fact that the
Company is seeking to effect the offer and sale of the Shares hereunder may
constitute material non-public information and disclosure of such information or
use of such information by the Purchaser or anyone receiving such information
from the Purchaser in connection with the purchase, sale or trade of the
Company’s securities, or any hedging, derivative or similar transactions or
activities involving the Company’s securities, may be a violation of securities
laws.
     (e) The Purchaser has not within the past ninety (90) days (i) engaged in
any short selling or short sales “against the box” in the Company’s securities,
(ii) established or increased any “put equivalent position” as defined in
Rule 16(a)-1(h) under the

10



--------------------------------------------------------------------------------



 



Exchange Act with respect to the Company’s securities, or (iii) engaged in any
purchase or sale, or made any offer to purchase or offer to sell, derivative
securities relating to the Company’s securities, whether or not issued by the
Company, such as exchange traded options to purchase or sell the Company’s
securities.
     4. Investment Representations of the Purchaser. In connection with the
purchase of the Shares, the Purchaser hereby represents and warrants to the
Company that the Purchaser is acquiring the Shares solely for the purpose of
investment (as defined in 16 CFR 801.1(i)(1)) and has no present intention of
participating in the formulation, determination or direction of the basic
business decisions of the Company.
     5. Conditions to Closing.
          (a) The obligation of each party to this Agreement to consummate the
purchase and sale of Shares at the Closing shall be subject to the satisfaction
at or prior to the Closing of the following conditions:
          (i) No temporary restraining order, preliminary or permanent
injunction or other order issued by any Governmental Authority or other legal or
regulatory restraint or prohibition preventing the issuance and sale of the
Shares shall be in effect. There shall be no action, suit or other proceeding
pending in or before any Governmental Authority or arbitration tribunal against
or involving either the Company or the Purchaser that in any manner challenges
or seeks to prevent, enjoin, alter or materially delay the consummation of the
transactions contemplated to occur at the Closing and the enforceability of the
rights and obligations as contemplated by the Transaction Documents, and neither
the Company nor the Purchaser (nor any of their respective Affiliates) shall
have received notice of any such threatened proceeding;
          (ii) The issuance of the Shares shall be exempt from the notification
requirements of the Hart-Scott-Rodino Antitrust Improvements Act of 1976;
          (iii) Except for the Prospectus, all other notices, reports and other
filings required to be made prior to the Closing with, and all consents,
registrations, approvals, permits and authorizations required to be obtained
prior to the Closing from, any Governmental Authority for the issuance and sale
of the Shares in accordance with the terms hereof shall have been made or
received and remain in effect as of the date of Closing; and
          (iv) The Registration Statement pursuant to which the Shares will be
issued to the Purchaser shall be effective and not subject to a stop order.
          (b) The obligation of the Company to consummate the purchase and sale
of Shares at the Closing shall be subject to the satisfaction at or prior to the
Closing of the following conditions:
          (i) The Purchaser shall have delivered a certificate of an executive
officer of the Purchaser confirming that the representations and warranties of
the

11



--------------------------------------------------------------------------------



 



Purchaser set forth in Sections 3 and 4 hereof are true and correct as of the
date of Closing;
          (ii) The Purchaser shall have delivered the Purchase Amount to the
Company by wire transfer of immediately available U.S. federal funds; and
          (iii) The Purchaser shall have executed and delivered the Alliance
Agreement to the Company.
          (c) The obligation of the Purchaser to consummate the purchase and
sale of Shares at the Closing shall be subject to the satisfaction at or prior
to the Closing of the following conditions:
          (i) The Shares shall have been accepted for and approved for inclusion
and quotation on NASDAQ;
          (ii) The Company shall have delivered to the Purchaser a certificate
of an executive officer of the Company confirming that the representations and
warranties of the Company set forth in Section 2 hereof are true and correct as
of the date of Closing;
          (iii) The Company shall have delivered to the Purchaser a stock
certificate representing the Shares or in lieu thereof shall have caused a book
entry evidencing the Purchaser’s ownership of the Shares to be entered in the
books and records of such broker-dealer as shall have been identified by the
Purchaser for such purpose; and
          (iv) The Company shall have executed and delivered the Alliance
Agreement to the Purchaser.
     6. Limitations on Transfer.
               (a) During the period from the date hereof until the first (1st)
anniversary of the date hereof (the “Lock-Up Period”), the Purchaser agrees (on
behalf of itself and its Affiliates), with respect to the Shares and any Capital
Stock issued as (or issuable upon the conversion or exercise of any warrant,
right or other security which is issued as) a dividend or other distribution
with respect to, or in exchange for or replacement of the Shares (collectively,
the “Restricted Shares”), not to Transfer any of such Restricted Shares.
“Transfer” means and includes any sale, assignment, encumbrance, hypothecation,
pledge, conveyance in trust, gift, transfer by bequest, devise or descent, or
other transfer or disposition of any kind, including but not limited to short
sales or other hedging mechanisms, transfers to receivers, levying creditors,
trustees or receivers in bankruptcy proceedings or general assignees for the
benefit of creditors, whether voluntary or by operation of law, directly or
indirectly.
               (b) The provisions of Section 6(a) shall not apply to a Transfer
by the Purchaser and any of its Affiliates of Restricted Shares (each of the
following, a “Permitted Transfer”):
          (i) to any Affiliate of the Purchaser, provided such Affiliate agrees
in writing to be bound by the terms of this Agreement (and if, at any time after
such

12



--------------------------------------------------------------------------------



 



Transfer, such Affiliate is no longer an Affiliate of the Purchaser, to ensure
that such Shares are Transferred back to the Purchaser or one of its other
Affiliates);
          (ii) pursuant to a Third Party Tender Offer;
          (iii) to the Company or, with the Company’s written consent, an agent
acting on the Company’s behalf;
          (iv) pursuant to or following a Change of Control (as defined below);
or
          (v) if David Nance ceases to be the Company’s Chief Executive Officer
and is not the Chairman of the Company’s board of directors.
     The term “Third Party Tender Offer” means a bona fide public offer subject
to the provisions of Regulation 14D or 14E under the Exchange Act, by a “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act) (which is not made by and does not include the Purchaser or any of its
Affiliates or any group that includes as a member the Purchaser or any of its
Affiliates) to purchase or exchange for cash or other consideration more than
50% of the outstanding securities of the Company.
          (c) Following expiration of the Lock-Up Period, the Purchaser and its
Affiliates may Transfer all or any part of the Restricted Shares in any manner
free from the restrictions set forth in this Section 6.
          (d) The restrictions on Transfer set forth in Section 6(a) shall
terminate prior to the expiration of the Lock-Up Period upon the earliest to
occur of: (i) a Change of Control of the Company or (ii) the liquidation or
dissolution of the Company. The Company agrees to give prompt written notice to
the Purchaser of the occurrence of any event specified in clauses (i) or (ii).
As used herein, “Change of Control” shall mean the occurrence of any of the
following events:
          (i) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act) other than the Purchaser or any of its Affiliates
and excluding any group that includes as a member the Purchaser or any of its
Affiliates, is or becomes the “beneficial owner” (as defined in Rule l3d-3 under
the Exchange Act), directly or indirectly, of more than 50% of the total voting
power of the outstanding Capital Stock of the Company, but excluding the shares
held by the Company, any subsidiary of the Company or any employee benefit plan
of the Company or of any subsidiary of the Company, or any entity holding
Capital Stock for or pursuant to the terms of such plan;
          (ii) the Company merges with or into, or consolidates with, or
consummates any reorganization or similar transaction with, another person
(other than the Purchaser or any of its Affiliates) and, immediately after
giving effect to such transaction, less than 50% of the total voting power of
the outstanding Capital Stock of the surviving or resulting person is
“beneficially owned” (within the meaning of

13



--------------------------------------------------------------------------------



 



Rule 13d-3 under the Exchange Act) in the aggregate by the stockholders of the
Company immediately prior to such transaction;
          (iii) in one transaction or a series of related transactions with
another person (other than the Purchaser or any of its Affiliates), the Company,
directly or indirectly (including through one or more of its subsidiaries)
sells, assigns, conveys, transfers, leases or otherwise disposes of, all or
substantially all of the assets or properties (including Capital Stock of
subsidiaries) of the Company, but excluding liens on such assets or properties
and sales, assignments, conveyances, transfers, leases or other dispositions of
assets or properties (including Capital Stock of subsidiaries) by the Company or
any of its subsidiaries to any direct or indirect wholly-owned subsidiary of the
Company; or
          (iv) individuals who as of the date hereof constituted the Board of
Directors of the Company (or any new directors whose election by such Board of
Directors or whose nomination for election by the stockholders of the Company
was approved by a vote of a majority of the directors then still in office)
cease for any reason to constitute a majority of the Board of Directors of the
Company then in office.
          (e) The Company shall not be required to (i) transfer on its books any
Restricted Shares that shall have been transferred in violation of any of the
provisions set forth in this Agreement or (ii) treat as owner of such Restricted
Shares, or to accord the right to vote or to pay dividends to, any transferee to
whom such Restricted Shares shall have been so transferred.
     7. Voting Agreement.
          (a) Subject to Section 7(b), in the event that a Corporate Action is
approved by the Company’s Board of Directors or other governing body, the
Purchaser hereby agrees to consent to and vote all Capital Stock of the Company
held by the Purchaser, and to cause all Capital Stock of the Company held by any
Affiliate of the Purchaser to be voted in favor of such Corporate Action. For
the avoidance of doubt, the covenants set forth in this Section 7(a) shall not
be applicable to any transferee (other than an Affiliate of the Purchaser) to
whom the Purchaser or one of its Affiliates transfers Restricted Shares pursuant
to a Transfer permitted under Sections 6(b)(ii), (iii) and (iv), pursuant to a
sale of shares into an established trading market for such shares in accordance
with applicable securities laws, including sales made under Rule 144 under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (the “Securities Act”), or pursuant to a private placement under the
Securities Act provided that securities transferred in each such private
placement constitute less than three percent (3%) of the outstanding Capital
Stock of the Company; and provided that securities Transferred in each such
private placement are not, to the knowledge of the Purchaser after reasonable
inquiry, Transferred to the same “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act). A “Corporate Action” shall mean
any matter put to a vote of the stockholders of the Company. “Capital Stock”
means, with respect to any person, any and all shares, interests, participation,
rights or other equivalents in the equity interests (however designated) in that
person.
          (b) The Purchaser’s obligations set forth in Section 7(a) shall:

14



--------------------------------------------------------------------------------



 



          (i) terminate (A) if the Company issues more than five percent (5%) of
its then outstanding capital stock (on a fully diluted basis) to another
Corporate Partner (as defined below) and such Corporate Partner does not enter
into a voting agreement with terms substantially similar to the covenants set
forth in Section 7 of this Agreement, (B) if such Corporate Partner does enter
into such a voting agreement with the Company, if such voting agreement is
subsequently terminated or (C) upon a Change of Control of the Company;
          (ii) be suspended (A) for any time during which a voting agreement
described in Section 7(b)(i) with another Corporate Partner is suspended,
(B) for any time in which the Purchaser and its Affiliates in the aggregate hold
less than three percent (3%) of the outstanding Capital Stock of the Company or
(C) to the extent (1) the Purchaser’s standstill obligations set forth in
Section 8(a) of this Agreement are, or were they still in effect, would be,
suspended and (2) the Purchaser and its Affiliates vote in favor of an
acquisition of the Company by the Purchaser.
          (c) For purposes of this Agreement, “Corporate Partner” means any
person or entity other than the Purchaser or any of its Affiliates that after
the Effective Date (i) acquires more than five percent (5%) of the Company’s
then outstanding Capital Stock and (ii) (A) enters into an agreement with the
Company or any of its subsidiaries providing it with negotiation or
commercialization rights with respect to any of the Company’s or any of its
subsidiary’s products or (B) enters into a research and development or clinical
collaboration agreement or Intellectual Property license agreement with the
Company or any of its subsidiaries.
     8. Standstill Agreement.
          (a) From the date of this Agreement until the earlier of (1) the first
(1st) anniversary of the date hereof and (2) a Change of Control of the Company,
subject to Section 8(c), the Purchaser will not, and will cause all of its
Affiliates not to:
          (i) Purchase, offer to purchase, agree to acquire or otherwise
acquire, directly or indirectly, beneficial or record ownership of any shares of
the Capital Stock of the Company or any other securities convertible into or
exercisable or exchangeable for any Capital Stock of the Company (excluding
shares and securities received by way of stock dividend, stock reclassification
or other distributions or offerings made available on a pro rata basis to each
of the Company’s stockholders) if, after giving effect to such purchase, offer
to purchase, agreement to acquire or other acquisition , the Purchaser, its
Affiliates and all groups of which the Purchaser or any of its Affiliates is a
member would beneficially own in the aggregate in excess of 20% of the Company’s
outstanding Capital Stock;
          (ii) make, or in any way participate in, directly or indirectly in
concert with others (including by or through any group of which the Purchaser or
any of its Affiliates is a member), any “solicitation” of “proxies” (as such
terms are used in the rules of the SEC) to vote securities of the Company or to
provide or withhold consents with respect to securities of the Company, or seek
to advise or influence any person or entity with respect to the voting of or the
providing or withholding consent with respect to, any securities of the Company;

15



--------------------------------------------------------------------------------



 



          (iii) either directly or indirectly in concert with others (including
by or through any group of which the Purchaser or any of its Affiliates is a
member) make any offer with respect to, or make or submit a proposal with
respect to, or ask or request any other person to make an offer or proposal with
respect to any acquisition of a significant amount of securities or assets of
the Company or any of its Affiliates, including in connection with any
extraordinary transaction, such as a merger, reorganization, recapitalization,
tender or exchange offer or asset disposition involving the Company or any of
its Affiliates that, if consummated, such acquisition, transaction, merger,
reorganization, recapitalization, tender or exchange offer or asset disposition
would constitute a Change of Control of the Company (an “Extraordinary
Transaction”);
          (iv) form, join or in any way participate in a “group” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act) in connection with any
of the foregoing;
          (v) either directly or indirectly in concert with others (including by
or through any group of which the Purchaser or any of its Affiliates is a
member) seek representation on the Company’s Board of Directors or any of its
controlled Affiliates or otherwise act alone or in concert with others
(including by or through any group of which the Purchaser or any of its
Affiliates is a member) to seek to control or influence the management or Board
of Directors of the Company or any of its controlled Affiliates;
          (vi) take any action that could reasonably be expected to require the
Company to make a public announcement regarding the possibility of any of the
events described in clauses (i) through (v) above;
          (vii) either directly or indirectly in concert with others (including
by or through any group of which the Purchaser or any of its Affiliates is a
member) request that the Company terminate or waive compliance by the Purchaser
or any of its Affiliates of its obligations under this Section 8(a), or
otherwise propose any amendment hereto that would have the foregoing effect; or
          (viii) either directly or indirectly in concert with others (including
by or through any group of which the Purchaser or any of its Affiliates is a
member) publicly announce or disclose any intention, plan or arrangement
inconsistent with the foregoing.
          (b) Notwithstanding the provisions of Section 8(a) nothing herein
shall prohibit or restrict the Purchaser or its Affiliates from making any
disclosure pursuant to Sections 13(d)-(f) of the Exchange Act which the
Purchaser or such Affiliate reasonably believes, based on the advice of
independent legal counsel, is required in connection with any action taken by
the Purchaser or such Affiliate that is not inconsistent with this Agreement.
          (c) If (i) the Company enters into a definitive agreement with respect
to a transaction that, if consummated, would result in a Change of Control of
the Company, (ii) a Third Party Tender Offer is announced, and following due
consideration by the Board of Directors of the Company of such offer, the Board
of Directors of the Company does not publicly recommend against acceptance of
such offer, or (iii) the Company makes a public announcement that it has engaged
an investment banker for the purpose of seeking a Change of

16



--------------------------------------------------------------------------------



 



Control transaction, that it is seeking a Change of Control transaction or that
it is exploring other similar strategic alternatives, then the restrictions set
forth in Section 8(a) shall be suspended from the first to occur of the
foregoing until the applicable Suspension Expiration Date (as defined below).
Neither the Purchaser nor any of its Affiliates shall be obligated by reason of
this Section 8 to divest any Company securities acquired by it during such
suspension period.
          (d) “Suspension Expiration Date” shall mean (i) for purposes of
Section 8(c)(i), upon termination of such definitive agreement, (ii) for
purposes of Section 8(c)(ii), upon the earlier of the Company’s Board of
Directors rejecting such offer and the termination of such offer, or (iii) for
purposes of Section 8(c)(iii), upon the Company’s public announcement or
delivery of confidential notice to the Purchaser that the Company is no longer
seeking a Change of Control transaction or exploring such strategic
alternatives.
          (e) The Company agrees to give prompt written notice to the Purchaser
of the occurrence of any event specified in Section 8(c) above.
          (f) For the avoidance of doubt, the covenants set forth in Section 8
shall not be applicable to any person to whom the Restricted Shares have been
Transferred (other than an Affiliate of the Purchaser) pursuant to a Permitted
Transfer or after the Lock-Up Period has expired.
     9. Legends. The Purchaser understands and agrees that the certificates
evidencing the Restricted Shares shall bear the following legends:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A CERTAIN COMMON STOCK PURCHASE AGREEMENT DATED AS OF NOVEMBER 4,
2005 AMONG THE CORPORATION AND THE ORIGINAL HOLDER OF THESE SECURITIES,
INCLUDING THE VOTING PROVISIONS, LOCK-UP PROVISIONS AND STANDSTILL PROVISIONS.
IN ACCORDANCE WITH THE TERMS OF SUCH AGREEMENT, SUCH LOCK-UP PROVISIONS AND
STANDSTILL PROVISIONS SHALL EXPIRE NO LATER THAN NOVEMBER 4, 2006. COPIES OF
SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
CORPORATION.
     If such shares are not certificated, then a substantially similar
notification shall be placed in an appropriate fashion with the person charged
with maintaining registration of the ownership of such Restricted Shares so as
to put on notice of the terms and conditions of this Agreement any transferee of
such Restricted Shares. Following the termination of the restrictions set forth
in this Agreement with respect to any of the Restricted Shares, upon the request
of the Purchaser that holds or held such shares, the Company shall issue to the
Purchaser or such other person as directed by the Purchaser a new certificate or
certificates representing such Restricted Shares that does not or do not contain
the Legend.

17



--------------------------------------------------------------------------------



 



     10. Miscellaneous.
          (a) Notices. All notices and other communications required or
permitted under any of the Transaction Documents shall be in writing and shall
be (i) mailed by registered or certified mail, postage prepaid, return receipt
requested, (ii) sent by facsimile or telecopier, with written receipt of
confirmation or (iii) otherwise delivered by hand or by messenger or a
nationally recognized overnight courier, addressed or telecopied as follows:
     If to the Company:
Introgen Therapeutics, Inc.
301 Congress Avenue, Suite 1850
Austin, TX 78701
Attention: David G. Nance, CEO
Telecopier: (512) 708-9311
email: d.nance@introgen.com
     with copies to:
Wilson Sonsini Goodrich & Rosati P.C.
650 Page Mill Road
Palo Alto, CA 94304
Attention: Kenneth A. Clark, Esq.
Telecopier: (650) 493-6811
email: kclark@wsgr.com
Wilson & Varner, L.L.P.
301 Congress Avenue, Suite 2025
Austin, Texas 78701
Attention: Rodney Varner
Telecopier: (512) 495-9441
Email: rvarner@wilson-varner.com
     If to the Purchaser:
Colgate-Palmolive Company
300 Park Avenue
New York, NY 10022
Attention: Andy Hendry, Esq.
Telecopier: (212) 310-2374
email:andy_hendry@colpal.com

18



--------------------------------------------------------------------------------



 



     with a copy to:
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10166
Attention: David Wilf, Esq.
Telecopier: (212) 351-6277
email: dwilf@gibsondunn.com
If notice is provided by mail, notice shall be deemed to have been given five
(5) business days after proper deposit with the United States mail. If notice is
provided by a nationally recognized overnight courier, notice shall be deemed to
have been given two (2) business days after deposit with such courier. If notice
is provided personally, such notice shall be deemed to have been given
immediately upon personal delivery thereof to the party at the address provided
above. If notice is provided by telecopier, notice shall be deemed to have been
given upon confirmation by the telecopier machine of the receipt of such notice
at the telecopier number provided above. A party hereto may change the addresses
to which its notices are to be directed by written notice complying with the
terms of this Section 10(a).
          (b) Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of New York, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of New York.
          (c) Submission to Jurisdiction. Each of the parties irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
or for recognition and enforcement of any judgment in respect hereof brought by
the other party or its successors or assigns may be brought and determined in
any Delaware Chancery Court or Superior Court or federal court sitting in
Delaware, and each of the parties hereby irrevocably submits to the exclusive
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any action or proceeding
arising out of or relating to this Agreement and the transactions contemplated
hereby (and agrees not to commence any action, suit or proceeding relating
thereto except in such courts). Each of the parties further agrees to accept
service of process in any manner permitted by such courts. Each of the parties
hereby irrevocably and unconditionally waives, and agrees not to assert, by way
of motion or as a defense, counterclaim or otherwise, in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, (i) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure
lawfully to serve process, (ii) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of such judgment, execution of judgment or
otherwise) and (iii) to the fullest extent permitted by law, that (A) the suit,
action or proceeding in any such court is brought in any inconvenient forum,
(B) the venue of such suit, action or proceeding is improper or (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

19



--------------------------------------------------------------------------------



 



          (d) WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY ARISING UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH
SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10(d).
          (e) Certain Definitions. For purposes of this Agreement, an
“Affiliate” of a person means (i) any other person or entity (each a
“Controlling Person”) of which such person is a direct or indirect subsidiary
and (ii) all entities that are direct or indirect subsidiaries of such person or
such Controlling Person. For purposes of this Agreement, an entity will be
deemed to be a subsidiary of a Controlling Person if more than 50% of the
capital stock or other equity interests of such entity are “beneficially owned”
(as such term is defined in Rule 13d-3 of the Exchange Act) directly or
indirectly by such Controlling Person or if such Controlling Person and its
other direct or indirect subsidiaries have the right to elect a majority of the
members of the board of directors or other governing body of such entity whether
by ownership of voting securities, by contract or otherwise.
          (f) Further Actions. Subject to the terms and conditions contained in
this Agreement, the parties hereto agree to cooperate and take all such further
actions and execute any additional instruments as may reasonably be necessary to
carry out, consummate and give effect to the transactions contemplated by this
Agreement.
          (g) Fees and Expenses. Each party hereto shall bear its own
out-of-pocket costs and expenses incident to the preparation, negotiation and
execution of this Agreement and the other Transaction Documents.
          (h) Finder’s Fees. The Company and the Purchaser each represent to the
other that neither it nor any of its Affiliates nor any of their respective
officers, directors, employees or representatives has incurred any liability to
any third party for any finders’, brokers’, investment banking or other similar
fees, compensation or commissions in relation to the transactions contemplated
by this Agreement. Each of the Company and the Purchaser shall indemnify and
hold the other harmless from any liability for any such fees, compensation or
commissions (including the costs, expenses and legal fees of defending against
such liability) for which the Company or the Purchaser, or any of their
respective Affiliates or any of their respective officers, directors, employees
or representatives, as the case may be, is responsible or which arise by reason
of their actions or alleged actions.

20



--------------------------------------------------------------------------------



 



          (i) Entire Agreement; Amendment. This Agreement and the other
Transaction Documents (including the Exhibits hereto) constitute the entire
agreement between the parties with respect to the subject matter hereof or
thereof and supersede and merge all prior agreements or understandings, whether
written or oral. This Agreement may not be amended, modified or revoked, in
whole or in part, except by an agreement in writing signed by each of the
parties hereto.
          (j) Specific Performance. Each of the parties acknowledges and agrees
that the other party hereto would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the parties hereto agrees
that the other party hereto shall be entitled to an injunction to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any court in accordance with
Section 11(c) hereof, in addition to any other remedy to which they may be
entitled at law or in equity.
          (k) Waivers. No waiver of any breach or default hereunder shall be
considered valid unless in writing, and no such waiver shall be deemed a waiver
of any subsequent breach or default of the same or similar nature.
          (l) Parties In Interest. This Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and their respective permitted
successors and assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other person or entity any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.
          (m) Counterparts. This Agreement may be executed by facsimile and in
any number of counterparts, each of which shall be deemed an original for all
purposes, but all of which shall constitute but one and the same instrument.
          (n) Headings. The Section headings contained herein are for the
purposes of convenience of reference only and are not intended to define or
limit the contents of said Sections.
          (o) Publicity. The Company and the Purchaser shall attempt in good
faith to consult with each other before issuing, and provide each other the
opportunity to review and comment upon, any press release, filing with the SEC
or other public statements with respect to the sale of the Shares and the
execution of this Agreement, including, in the event the Purchaser does not
issue a release on its own or jointly with the Company, with respect to
pre-agreed questions and answers for potential inquiries from third parties.
Neither party shall issue any such press release or make any such public
statement prior to such good faith attempt to consult with the other party,
except as may be required by applicable law, by court process or by obligations
pursuant to any listing agreement with any securities exchange.
          (p) Termination and Survival. The provisions of this Agreement shall
survive the Closing and, thereafter, this Agreement and all the provisions
herein shall terminate and be of no further force or effect at such time as none
of the Purchaser or any of its Affiliates beneficially owns any of the Shares.
Notwithstanding the foregoing, the representations and

21



--------------------------------------------------------------------------------



 



warranties of the parties set forth in Sections 2, 3 and 4 of this Agreement
shall survive until the expiration of the applicable statute of limitations.
[Signature Page Follows]

22



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed this Agreement as of
the day and year first above written.

              INTROGEN THERAPEUTICS, INC.
 
       
 
  By:   /s/ James W. Albrecht, Jr.
 
       
 
       
 
  Name:   James W. Albrecht, Jr.
 
       
 
       
 
  Title:   Chief Financial Officer
 
       
 
              COLGATE-PALMOLIVE COMPANY
 
       
 
  By:   /s/ Dennis J. Hickey
 
       
 
            Name: Dennis J. Hickey
 
            Title: Vice President Corporate Controller

 